IN THE COURT OF APPEALS OF TENNESSEE
                              AT NASHVILLE
                                     August 7, 2003 Session

     WANDA HOBSON v. THE METROPOLITAN GOVERNMENT OF
        NASHVILLE AND DAVIDSON COUNTY, TENNESSEE

                  Direct Appeal from the Circuit Court for Davidson County
                           No. 02C-1052    Barbara Haynes, Judge



                   No. M2002-02512-COA-R3-CV - Filed September 8, 2003


Plaintiff initiated this action alleging breach of contract, interference with contractual relations, and
pursuant to the Governmental Tort Liability Act. The trial court dismissed the action for failure to
state a claim. We affirm.

   Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed; and
                                       Remanded

DAVID R. FARMER , J., delivered the opinion of the court, in which W. FRANK CRAWFORD , P. J., W.S.,
and ALAN E. HIGHERS, J., joined.

Michael H. Sneed, Nashville, Tennessee, for the appellant, Wanda Hobson.

Ann O’Connell, Kellie Haas and John L. Kennedy, Nashville, Tennessee, for the appellee, The
Metropolitan Government of Nashville and Davidson County, Tennessee.

                                              OPINION

        Wanda Hobson (Ms. Hobson) received compensation benefits for injuries sustained during
the course and scope of her employment with the Metropolitan Government of Nashville and
Davidson County, Tennessee (“Metro”). As a result of her injuries, Ms. Hobson was unable to work
a second customary summer job. She requested compensation from Metro for the loss of these
wages. Metro denied this request. Ms. Hobson filed a lawsuit alleging she is entitled to recover the
lost income from Metro. In her complaint, she alleges Metro is liable for breach of contract,
interference with contractual relations, and pursuant to the Governmental Tort Liability Act. Metro
moved for dismissal based on the failure to state a claim for which relief can be granted. The trial
court granted Metro’s motion to dismiss. Ms. Hobson now appeals to this Court.
                                           Issues Presented

        Ms. Hobson presents the following issues for our review:

        (1)     Whether the trial court erred in dismissing her complaint for failure to state
                a claim.

        (2)     Whether the complaint is bared by the provisions of the Governmental Tort
                Liability Act.

                                         Standard of Review

         A Tenn. R. Civ. P. 12.02(6) motion to dismiss for failure to state a claim tests the legal
sufficiency of the complaint itself. Cook v. Spinnakers of Rivergate, Inc., 878 S.W.2d 934, 938
(Tenn.1994). The premise for such a motion is that the allegations of the complaint, if considered
true, are not sufficient to constitute a cause of action as a matter of law. Id. A motion to dismiss
should only be granted if "it appears that the plaintiff can establish no facts supporting the claim that
would warrant relief." Doe v. Sundquist, 2 S.W.3d 919, 922 (Tenn.1999). Accordingly, we review
a trial court's award of a motion to dismiss de novo, with no presumption of correctness. Stein v.
Davidson Hotel Co., 945 S.W.2d 714, 716 (Tenn.1997).

                                              Discussion

        In her complaint, Ms. Hobson alleges Metro is liable for breach of contract, interference with
contractual relations, and for personal injuries pursuant to the Government Tort Liability Act
(“GTLA”). We first address Ms. Hobson’s breach of contract cause of action. Ms. Hobson does not
dispute that she had no written contract with Metro. Rather, Ms. Hobson contends the fact of her
employment gives rise to an implied contract. She further contends that a term of this implied
contract is that she would be provided with a safe and suitable place to work. Ms. Hobson alleges
that she was injured by a dangerous or defective condition of a structure owned or maintained by
Metro, and that Metro accordingly breached the implied contract by not providing her a safe place
to work.

        Generally, contract actions do not fall within the province of the GTLA. Simpson v. Sumner
County, 669 S.W.2d 657, 569-60 (Tenn. Ct. App. 1983). However, Ms. Hobson’s argument, as we
perceive it, is that Metro breached an implied contract by virtue of its negligence. She accordingly
brings this claim for breach of an implied term of an implied contract of employment.

       There is, in the course of human relations, an implied contract that one will not act
negligently toward another. Accordingly, should one’s conduct fall below the standard of care of
a reasonably prudent person in the same or similar circumstances, and should that conduct
proximately cause injury to another, one will be liable for those injuries. Greatly oversimplified, but
succinctly stated, the social contract contains a term prohibiting negligent conduct. The cause of


                                                  -2-
action arising from a breach of this term sounds in tort. Ms. Hobson’s breach of contract claim is,
in essence, a tort action against Metro. We therefore review it according to the GTLA.1

        The GTLA provides:

        (a) Immunity from suit of a governmental entity is removed for any injury caused by
        the dangerous or defective condition of any public building, structure, dam, reservoir
        or other public improvement owned and controlled by such governmental entity.
                (b) Immunity is not removed for latent defective conditions, nor shall this
        section apply unless constructive and/or actual notice to the governmental entity of
        such condition be alleged and proved in addition to the procedural notice required
        by § 29-20-302 [repealed].

Tenn. Code Ann. § 29-20-204 (2000)(emphasis added).

       In her complaint, Ms. Hobson alleges her injury was caused by the dangerous or defective
condition of a structure owned and maintained by Metro. Even if we consider this allegation as true,
Ms. Hobson fails to allege in her complaint that Metro had actual or constructive notice of the
dangerous or defective condition at the time of her injury. We accordingly affirm dismissal of this
issue.

        We next address Ms. Hobson’s argument that Metro is liable for damages arising from
interference with contractual relations. Ms. Hobson’s argument, as we understand it, is that Metro’s
negligence caused injuries which have prevented her from working her customary summer job, and
that Metro therefore has interfered with her contractual relations with her summer employer. This
argument must fail for two reasons. First, the injury complained of, the loss of summer employment,
was caused by personal injuries resulting from the alleged dangerous or defective structure. The root
cause of the injury, therefore, is the dangerous structure. As noted in the previous paragraph, her
claim based on the dangerous or defective structure must fail under the GTLA for lack of an
allegation of notice. Second, the claim must fail even assuming Ms. Hobson is alleging such injury
based on a negligent act or omission of an employee. The GTLA provides:

         Immunity from suit of all governmental entities is removed for injury proximately
         caused by a negligent act or omission of any employee within the scope of his
         employment except if the injury arises out of:

         ....



        1
          Metro is a “governmental entity” under the provisions of the GTLA. Tenn. Code Ann. § 29-2-102. It is
therefore immune from claims except as permitted by GTLA. See, e.g., La ke Coun ty v. Tru ett, 758 S.W.2d 529, 537
(Tenn. Ct. App. 1988)(holding: as a matter of law, Reelfoot R egional Planning C omm ission immune from liability as
“governmental entity” pursuant to G TL A).

                                                        -3-
               (2) . . . interference with contract rights[.]


Tenn. Code Ann. § 29-20-205 (2000). Thus the GTLA specifically does not remove immunity of
governmental entities for the tort of interference with contract rights. We accordingly affirm
dismissal of this claim.

       In light of the forgoing, judgment of the trial court dismissing Ms. Hobson’s action is
affirmed. Costs of this appeal are taxed to the appellant, Wanda Hobson, and her surety, for which
execution may issue if necessary.



                                                       ___________________________________
                                                       DAVID R. FARMER, JUDGE




                                                 -4-